Davison, J.
Prosecution for grand larceny. The indictment charges that McKane, on, &c., at, &c., 60 dollars of the current gold coin of the United States, of the value of 60 dollars, the property of one Armstrong then and there being, did feloniously steal, &c. Verdict for the state. Motions for a new trial, and in arrest, overruled, and judgment, &c.
For error, it is alleged that the property charged to have been stolen is not described with a sufficient degree of certainty.
An indictment must contain a certain description of the crime of which the defendant is accused, and a statement of the facts by which it is constituted, so as to identify the accusation, inform the defendant of the charge against which he is called upon to defend, and enable him to plead his conviction or acquittal in another prosecution for the same offense. Still, if the sense be clear, nice objections ought not to be regarded. 1 Chit. Crim. Law, 169; et seq.
A. Iglehart, for the appellant.
J. M. Shanklin, for the state.
In view of this exposition, the indictment before us seems to be sufficiently certain. True, there are authorities which hold that money should be described as so many pieces of gold or silver coin, called, &c., and that the species of coin must be specified. Whart. Crim. Law, 132. But we are unable to perceive a reason why the description used in this instance should not be regarded as equally certain. We have a piece of money, of the gold coin, called a dollar ; and is it not just as intelligible to say “ sixty dollars of the gold coin,” as to say “ sixty pieces of gold coin called sixty dollars ?” In our opinion, the indictment is unobjectionable.
Per Curiam. — The judgment is affirmed with costs.